EXHIBIT 10.43

NOTE PURCHASE AGREEMENT

This note purchase agreement made and entered into this 12th day of January,
2010, by and between American Tonerserv Corp., a Delaware corporation (the
“Company”), and Galt Asset Management LLC (“Galt”). 

W I T N E S S E T H:

WHEREAS, Galt has advanced the Company a total of $300,000 as a loan, but, as of
the date of this agreement, the Company has not executed a promissory note
setting forth the payment terms of the loan; and

WHEREAS, the Company and Galt desire to set forth in this Agreement and the Note
the terms and conditions pursuant to which the prior advance was made and upon
which future advances of up to $200,000 may be made; and

WHEREAS, in consideration of the advances heretofor made by Galt and which may
be made pursuant to this Agreement, the Company has agreed to issue shares of
Common Stock to Galt; and

WHEREAS, the Applicable Subsidiaries have agreed to guaranty the obligations of
the Company to Galt and have agreed to grant Galt a security interest in and to
certain of its assets, all as set forth in the Security Agreement; and

WHEREAS, the Applicable Subsidiaries will directly benefit from the loans made
by Galt to the Company;

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1.                  Definitions.

(a)                “1933 Act” means the Securities Act of 1933, as amended.

(b)               “1934 Act” means the Securities Exchange Act of 1934, as
amended.

(c)                “Affiliate” means a Person or Persons directly or indirectly,
through one or more intermediaries, controlling, controlled by or under common
control with the Person(s) in question.  The term “control,” as used in the
immediately preceding sentence, means, with respect to a Person that is a
corporation, the right to the exercise, directly or indirectly, of more than 50%
of the voting rights attributable to the shares of such controlled corporation
and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such controlled Person.

(d)               “Applicable Subsidiaries” means Optima Technologies, LLC and
NC TonerServ, LLC, both Delaware limited liability companies.

(e)                “Authorized Stock Proviso” shall have the meaning set forth
in Section 4(f) of this Agreement.

 

--------------------------------------------------------------------------------



 

(f)                 “Bylaws” means the bylaws of the Company, as the same may be
amended from time to time.

(g)                 “Certificate of Incorporation” means the certificate of
incorporation of the Company, as the same may be amended from time to time.

(h)                 “Closing” means the consummation of the transactions
contemplated by this Agreement, all of which transactions shall be consummated
contemporaneously with the Closing.

(i)                  “Closing Date” means the date on which the Closing occurs,
which shall be determined by the parties.

(j)                 “Common Stock” means the Company’s common stock, which is
presently designated as the common stock, par value $.001 per share.

(k)               “Company’s Governing Documents” means the Certificate of
Incorporation and Bylaws.

(l)                  “Conversion Shares” mean the shares of Common Stock
issuable upon conversion of the Notes.

(m)              “Delaware Law” shall mean the Delaware General Corporation Law.

(n)                “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers, directors of and consultants (other
than consultants whose services relate to the raising of funds) of the Company
pursuant to any stock or option plan that was or may be adopted by a majority of
independent members of the Board of Directors of the Company or a majority of
the members of a committee of independent directors established for such
purpose, (b) securities upon the exercise of or conversion of any (i) securities
issued pursuant to this Agreement and the Notes, (ii) any other options,
warrants or convertible securities which are outstanding on after completion of
the Closing or (iii) securities issued pursuant to options and warrants issued
under a plan adopted pursuant to (a) above, and (c) securities issued pursuant
to acquisitions of an operating company in a business which the Company’s board
of directors believes is beneficial to the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.

(o)               “Guaranty” means the guaranty by the Applicable Subsidiaries
of the obligations of the Company pursuant to the Notes, which Guaranty shall be
in substantially the form of Exhibit A.

(p)               “Initial Shares” means the shares of Common Stock issuable
pursuant to Section 2(a) of this Agreement.

(q)                “Material Adverse Effect” means any adverse effect on the
business, operations, properties or financial condition of the Company or any of
its Subsidiaries that is material and adverse to the Company and its
Subsidiaries taken as a whole and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company or any Subsidiary to perform any of its material obligations under this
Agreement, the Notes or the Guaranty to perform its obligations under any other
material agreement.

- 2 -

--------------------------------------------------------------------------------



 

(r)                 “New Offering” shall have the meaning set forth in Section
6(f) of this Agreement.

(s)                “Note(s)” mean the promissory notes issued by the Company in
respect of advances heretofore made by Galt and as may be made pursuant to this
Agreement, which shall be in substantially the form of Exhibit B to this
Agreement.

(t)                 “Person” means an individual, partnership, firm, limited
liability company, trust, joint venture, association, corporation, or any other
legal entity.

(u)                “Registrable Shares” means the Shares and the Conversion
Shares unless such Shares may be sold without limitation pursuant to Rule 144 of
the SEC under the 1933 Act.

(v)                “Restricted Stockholder” shall have the meaning set forth in
Section 6(g) of this Agreement.

(w)              “Securities” means the Notes and the Shares.

(x)                “Security Agreement” means the security agreement by and
among the Company, the Applicable Subsidiaries and Galt, which shall be in
substantially the form of Exhibit C to this Agreement.

(y)                “SEC” means the Securities and Exchange Commission.

(z)                “SEC Documents” means, at any given time, the Company’s
latest Form 10-K or Form 10-KSB and all Forms 10-Q or 10-QSB and 8-K and all
proxy statements or information statements filed between the date the most
recent Form 10-K or Form 10-KSB was filed and the date as to which a
determination is being made.

(aa)            “Shares” means the Initial Shares and the Conversion Shares.

(bb)           “Subsidiary” means an entity in which the Company and/or one or
more other Subsidiaries directly or indirectly own either 50% of the voting
rights or 50% of the equity interests.

(cc)            “Transaction Documents” means this Agreement, all Schedules and
Exhibits attached hereto, the Notes, the Guaranty and the Security Agreement and
all other documents and instruments to be executed and delivered by the parties
in order to consummate the transactions contemplated hereby.

(dd)           References.   All references in this Agreement to “herein” or
words of like effect, when referring to preamble, recitals, article and section
numbers, schedules and exhibits shall refer to this Agreement unless otherwise
stated.

2.                  Issuance of Notes and Initial Shares.

(a)                Upon the terms and subject to the conditions set forth
herein, and in accordance with applicable law, the Company shall issue and
deliver to Galt contemporaneously with the execution of this Agreement, (i) one
or more Note in the aggregate principal amount of $300,000 and (ii) 2,500,000
shares of Common Stock.  Each Note shall bear interest at the interest rate set
forth in the Note from and after the date of the advance by Galt to which the
Note relates, regardless of the date the Note is formally issued.



- 3 -

--------------------------------------------------------------------------------



 



(b)               On the Closing Date, the Company shall issued to Galt a Note
in the principal amount equal to the amount paid by Galt for the Note.  The
purchase price of the Note shall be equal to the principal amount of the Note.

(c)                If the Note referred to in Section 2(b) of this Agreement
shall be less than $200,000, then subject to the consent of the Company and
Galt, Galt may purchase a Note in the principal amount of the amount by which
$200,000 exceeds the principal amount of the Note issued pursuant to said
Section 2(b) for a purchase price equal to the amount such principal amount.

(d)               The Notes shall be convertible into Common Stock on the terms
set forth in the Note.

(e)                Payment of the Note shall be guaranteed by the Applicable
Subsidiaries and the guaranty of the Applicable Subsidiaries shall be secured by
a security interest in certain assets of the Applicable Subsidiaries, all as set
forth in the Guaranty and Security Agreement.

3.                  Closing Date and Deliveries at Closing.

(a)                The Closing of the purchase of the Note referred to in
Sections 2(b) and 2(c) of this Agreement shall be held at the offices of Galt,
223 Wall Street, Suite 144, Huntington, New York 11743 on the Closing Date. 
Except for the Notes, which shall be physically delivered, all other deliveries
shall be by facsimile or PDF, with originals to follow.

(b)               In addition to and without limiting any other provision of
this Agreement, the Company agrees to deliver, or cause to be delivered, to
Galt, the following:

(i)                  an executed Agreement with all exhibits and schedules
attached hereto;

(ii)                Notes in the names of Galt in the principal amount equal to
the purchase price thereof;

(iii)               The Guaranty executed by the Applicable Subsidiaries;

(iv)              The Security Agreement, executed by the Company and the
Applicable Subsidiaries;

(v)                Evidence of approval of the Board of Directors of the Company
of the Transaction Documents and the transactions contemplated hereby and
thereby;

(vi)              Good standing certificate from the Secretary of State of the
State of Delaware;

(vii)             Copy of the Company’s Certificate of Incorporation, as
currently in effect, certified by the Secretary of State of the State of
Delaware;

(viii)           Evidence that the Company is current in its filings with the
SEC, and that the Company’s Common Stock is trading on the OTC Bulletin Board.

- 4 -

--------------------------------------------------------------------------------



 

(ix)              An opinion from the Company’s counsel concerning the
Transaction Documents and the transactions contemplated hereby in form and
substance reasonably acceptable to Investors; and

(x)                The certificate of the Company’s chief executive and
financial officer to the effect that (i) the representations and warranties of
the Company contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if made on the Closing Date; (ii) the Company shall have performed and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed or complied by it prior to or at the
Closing Date; and (iii) no action or proceeding shall be pending by any public
authority or individual or entity before any court or administrative body to
restrain, enjoin, or otherwise prevent the consummation of this Agreement or the
transactions contemplated hereby or to recover any damages or obtain other
relief as a result of the transactions proposed hereby.

(xi)              Such other documents or certificates as shall be reasonably
requested by Galt.

(c)                In addition to and without limiting any other provision of
this Agreement, Galt agree to deliver, or cause to be delivered, to the Company,
the following:

(i)                  Payment of the purchase price of any Notes being purchased
at such Closing;

(ii)                This Agreement executed by Galt; and

(iii)               The Guaranty and Security Agreement executed by Galt.

(d)               The Company and Galt shall, upon request, on or after the
Closing Date, cooperate with each other by furnishing any additional
information, executing and delivering any additional documents and/or other
instruments and doing any and all such things as may be reasonably required by
the parties or their counsel to consummate or otherwise implement the
transactions contemplated by this Agreement.

4.                  Representations and Warranties of the Company.  The Company
represents and warrants to Galt as of the date hereof and as of Closing Date
(which warranties and representations shall survive the Closing regardless of
any examinations, inspections, audits and other investigations Galt have
heretofore made or may hereinafter make with respect to such warranties and
representations) as follows:

(a)                Each of the Company and each Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted and is duly qualified to do business in any other
jurisdiction by virtue of the nature of the businesses conducted by it or the
ownership or leasing of its properties, except where the failure to be so
qualified will not, when taken together with all other such failures, have a
Material Adverse Effect on the business, operations, properties, assets,
financial condition or results of operation of the Company and its Subsidiaries.

- 5 -

--------------------------------------------------------------------------------



 

(b)               The complete and correct copies of the Company’s Governing
Documents (a) have been provided to Galt and (b) have been filed with the SEC in
accordance with the regulations of the SEC and (c) and are and will be in full
force and effect on the Closing Date.

(c)                The authorized and outstanding capital stock of the Company
as of the date of this Agreement and as adjusted to reflect the issuance and
sale of the Securities pursuant to this Agreement is set forth in Schedule 4(c)
to this Agreement.  Schedule 4(c) lists all shares and potentially dilutive
events, including shares issuable pursuant to employment, consulting and other
services agreements, acquisition agreements, options and equity-based incentive
plans, debt securities, convertible securities, financing or business
relationships as well as each agreement, plan, arrangement or understanding
pursuant to which any shares of any class of capital stock may be issued, a copy
of each of which has been provided to Galt.

(d)               All shares of capital stock described above to be issued have
been duly authorized and when issued, will be validly issued, fully paid and
non-assessable and free of preemptive rights.

(e)                Except as contemplated by this Agreement and as set forth in
Schedule 4(c), there are no outstanding options, warrants, rights to subscribe
for, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, shares of any class of capital
stock of the Company, or agreements, understandings or arrangements to which the
Company is a party, or by which the Company is or may be bound, to issue
additional shares of its capital stock or options, warrants, scrip or rights to
subscribe for, calls or commitment of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any shares of any
class of its capital stock.  The Company agrees to inform Galt in writing of any
additional warrants granted prior to the Closing Date.

(f)                 The Company has all requisite corporate power and authority
to execute and deliver this Agreement, Notes, the Security Agreement, the Shares
and any other Transaction Documents to which the Company is a party, to and
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The Applicable Subsidiaries have
the requisite corporate power and authority to execute and deliver the Guaranty
and the Security Agreement and to consummate the transactions contemplated
thereby.  The execution and delivery of this Agreement, the Notes and the
Shares, the Guaranty, the Security Agreement and any other Transaction Documents
to which the Company or any Applicable Subsidiary is a party have been duly
authorized by all necessary corporate action and no other corporate proceedings
on the part of the Company is necessary to authorize this Agreement and the
other Transaction Documents or to consummate the transactions contemplated
hereby and thereby.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforcement of creditors’ rights and except
that any the granting of equitable relief is in the discretion of the court.
Notwithstanding the foregoing, no representation is made with respect to the
ability of the holder of the Note to convert the Note if, and to the extent
that, the conversion price of the Note would result in the issuance of a number
of shares of Common Stock which is greater than the amount by which the
authorized Common Stock exceeds the outstanding Common Stock and the shares of
Common Stock reserved for issuance pursuant to one or more outstanding series of
preferred stock, the foregoing proviso being referred to as the “Authorized
Stock Proviso.”

- 6 -

--------------------------------------------------------------------------------



 

(g)                The Notes, the Guaranty and the Security Agreement, when
executed and delivered pursuant to this Agreement, will constitute the valid and
binding obligations of the Company and the Applicable Subsidiaries, as the case
may be, enforceable in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforcement of creditors’ rights and except
that any the granting of equitable relief is in the discretion of the court. 

(h)                The Company will, at all times, have available and reserved
from the authorized and unissued shares of Common Stock such number of shares of
Common Stock as may be issuable upon conversion of the Notes except to the
extent that stockholder approval may be required as a result of the Authorized
Stock Proviso, in which event, the Company will immediately seek and obtain
stockholder approval to an amendment to the Certificate of Incorporation to
increase the authorized Common Stock to a number sufficient to enable the
Company to be in compliance with this Section 4(h).

(i)                  Neither the execution and delivery of this Agreement or the
Security Agreement by the Company nor the execution and delivery of the Guaranty
and the Security Agreement by the Applicable Subsidiaries nor the issuance of
the Notes and the Shares nor the performance by the Company of its obligations
hereunder and thereunder will:  (i) conflict with or violate the Company’s or
any Subsidiary’s Governing Instruments; (ii) conflict with, breach or violate
any federal, state, foreign or local law, statute, ordinance, rule, regulation,
order, judgment or decree (collectively, “Laws”) in effect as of the date of
this Agreement and applicable to the Company or any Subsidiary; or (iii) result
in any breach of, constitute a default (or an event that with notice or lapse of
time or both would become a default) under, give to any other entity any right
of termination, amendment, acceleration or cancellation of, require payment
under, or result  in the creation of a lien or encumbrance on any of the
properties or assets of the Company or any Subsidiary pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary or any of their
respective properties or assets is bound, other than such violations, conflicts,
breaches, defaults, terminations, accelerations or creations of liens that would
not, in the aggregate, have a Material Adverse Effect.

(j)                 The consolidated financial statements of the Related
Companies for the years ended December 31, 2008 and 2007, including consolidated
balance sheets and consolidated statements of operations, stockholders’ equity
and cash flows, together with the notes thereon, certified by Perry-Smith LLP
(“Perry-Smith”), the Company’s independent registered accounting firm, together
with the unaudited consolidated financial statements for the nine months ended
September 30, 2008 and 2009, consisting of a balance sheet at September 30,
2009, and statements of operations and cash flows for the nine months ended
September 30, 2009 and 2008, which have been reviewed by Perry-Smith have been
delivered to Galt.  Each of the consolidated balance sheets fairly presents the
financial position of the Company and the Subsidiaries, as of its date, and each
of the consolidated statements of operations and cash flows (including any
related notes and schedules thereto) fairly presents the results of operations,
and cash flows, as the case may be, of the Company and its Subsidiaries for the
periods to which they relate, in each case in accordance with GAAP consistently
applied during the periods involved.  Perry-Smith is independent as to the
Company in accordance with the rules and regulations of the SEC.  The books and
records of the Company and the Subsidiaries have been, and are being, maintained
in all material respects in accordance with GAAP and any other applicable legal
and accounting requirements and reflect only actual transaction.  Except as
disclosed in writing to Galt, neither the Company nor any Subsidiary has
received any advice from Perry-Smith to the effect that there is any significant
deficiency or material weakness in the Company’s or any Subsidiary’s controls or
recommending any corrective action on the part of the Company.  Neither the
Company nor any Subsidiary has any contingent liability which is not reflected
in the financial statements.



- 7 -

--------------------------------------------------------------------------------



 



(k)               Neither the Company nor any Subsidiary is in violation of, or,
to the knowledge of the Company is under investigation with respect to or has
been given notice or has been charged with the violation of, any Law of a
governmental agency, except for violations which individually or in the
aggregate do not have a Material Adverse Effect.

(l)                  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

(m)              The Company is required to file reports pursuant to Section
15(d) of the 1934 Act.  The Company has filed all reports required to be filed
with the SEC in a timely manner. All SEC Reports do not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.
Except as may have been corrected or supplemented in a subsequent SEC Report, as
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder. Except as set forth in the SEC Reports, the Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
most recently filed periodic report under the Exchange Act, as the case may be,
is being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as set forth in the most
recently filed periodic report under the 1934 Act.

(n)                The Company maintains a system of internal accounting and
other controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of reliable financial statements in conformity with United States
generally accepted accounting principles and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accounting for assets
is compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences.

(o)               The Company has received no notice, either oral or written,
with respect to the continued quotation or trading of the Common Stock on the
OTC Bulletin Board.

(p)               To the knowledge of the Company, no litigation, claim, or
other proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened against the Company, the prosecution or
outcome of which may have a Material Adverse Effect.

(q)               Subject to the accuracy of Galt’s representations in Section 5
of this Agreement, the sale of the Note by the Company to Galt or the issuance
of Shares will not require registration under the 1933 Act.  The Initial Shares
are, and the Conversion Shares, when issued upon conversion of the Notes in
accordance with their terms, will be duly and validly authorized and issued,
fully paid, and non-assessable.  The Company is issuing Initial Shares and the
Notes, and upon conversion of the Notes, the Conversion Shares in accordance
with and in reliance upon the exemption from securities registration afforded,
inter alia, by Rule 506 under Regulation D as promulgated by the SEC under the
1933 Act, and/or Section 4(2) of the 1933 Act.



- 8 -

--------------------------------------------------------------------------------



 



(r)                 Neither the Company nor any of its Affiliates nor, to the
knowledge of the Company, any Person acting on its or their behalf (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D as promulgated by the SEC under the 1933 Act) or general
advertising with respect to the sale of the Securities, or (ii) made any offers
or sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Notes or Shares under the
1933 Act, except as required herein.

(s)                Since December 31, 2008, no event or circumstance resulting
in a Material Adverse Effect has occurred or exists with respect to the Company
or any Subsidiary. No material supplier or customer has given notice, oral or
written, that it intends to cease or reduce the volume of its business with the
Company or any Subsidiary from historical levels. Since December 31, 2008, no
event or circumstance has occurred or exists with respect to the Company or any
Subsidiary, that, under any applicable law, rule or regulation, requires or
would require, public disclosure or announcement prior to the date hereof by the
Company but which has not been so publicly announced or disclosed in writing to
Galt.

(t)                 The Company has not disclosed to Galt any material
non-public information that (i) if disclosed, would reasonably be expected to
have a material effect on the price of the Common Stock or (ii) according to
applicable law, rule or regulation, should have been disclosed publicly by the
Company prior to the date hereof but which has not been so disclosed.

(u)                No representation or warranty made by the Company in this
Agreement and no certificate or document furnished or to be furnished to Galt
pursuant to this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading.

5.                  Representations and Warranties of Galt.  Galt represents and
warrants to the Company that:

(a)                The state in which any offer to purchase shares hereunder was
made or accepted by Galt is the state shown as Galt’s address. Galt was not
formed for the purpose of investing solely in the Securities.

(b)               Galt has the requisite power and authority to enter into and
perform this Agreement and to purchase the Note. The execution, delivery and
performance of this Agreement by Galt and the consummation by Galt of the
transactions contemplated hereby have been duly authorized by all necessary
action where appropriate.

(c)                Galt acknowledges that Galt is able to bear the financial
risks associated with an investment in the securities being purchased by Galt
from the Company and that it has been given full access to such records of the
Company and its Subsidiaries and to the officers of the Company and its
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation. Galt is capable of evaluating the risks and merits of
an investment in the securities being purchased by Galt from the Company by
virtue of its experience as an investor and its knowledge, experience, and
sophistication in financial and business matters and Galt is capable of bearing
the entire loss of its investment in the securities being purchased by Galt from
the Company.



- 9 -

--------------------------------------------------------------------------------



 



(d)               Galt is (i) an “accredited investor” as that term is defined
in Rule 501 of Regulation D promulgated under the 1933 Act by reason of Rule
501(a)(3) and (6), (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial experience of its manager and professional advisors (who
are not affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement, and the related documents, and
(iv) able to afford the entire loss of its investment in the securities being
purchased by Galt from the Company.

(e)                No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Galt. 

(f)                 Galt understands that its investment in the Securities
involves a high degree of risk.  Galt understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the securities being purchased by Galt
from the Company. Galt warrants that Galt is able to bear the complete loss of
Galt’s investment in the securities being purchased by Galt from the Company.

(g)                No representation or warranty made by Galt in this Agreement
and no certificate or document furnished or to be furnished to the Company
pursuant to this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading. Except as set forth
or referred to in this Agreement, Investor does not have any agreement or
understanding with any person relating to acquiring, holding, voting or
disposing of any equity securities of the Company.

6.                  Covenants of the Company.

(a)                As of the date hereof, the Company has reserved and the
Company shall continue to reserve and keep available at all times, free of
preemptive rights, the maximum number of shares of Common Stock for the purpose
of enabling the Company to issue the shares of Common Stock underlying the
Notes.

(b)               The Company hereby agrees to comply and to cause each
Subsidiary to comply in all respects with the Company’s reporting, filing and
other obligations under the Laws.

(c)                The Company will continue its obligation to report to the SEC
under Section 12 or 15(d) of the 1934 Act and comply in all respects with its
reporting and filing obligations under the 1934 Act, will file in a timely
manner each report on a Form 10-Q and Form 10-K and any other report for which a
filing is required under Section (c)(1) of Rule 144 of the SEC under the 1933
Act in order than holders of restricted securities may sell the restricted
securities pursuant to said Rule 144, and will not take any action or file any
document (whether or not permitted by the 1934 Act or the rules thereunder) to
terminate or suspend any such registration or to terminate or suspend its
reporting and filing obligations under the 1934 Act until Galt have disposed of
all of the Shares.

- 10 -

--------------------------------------------------------------------------------



 

(d)               The Company will take all steps necessary to preserve and
continue the corporate existence of the Company. The Company shall not enter
into any agreement, the terms of which agreement would restrict or impair the
right or ability of the Company to perform any of its obligations under this
Agreement or any of the other agreements attached as exhibits hereto.

(e)                The Company shall not take any action which would cause its
Common Stock not to be traded on the OTC Bulletin Board, except that the Company
may list the Common Stock on the Nasdaq Stock Market or the New York Stock
Exchange, including any exchanges that are operated by such exchanges, including
the American Stock Exchange, if it meets the applicable listing requirements. 
If, for any time after the Closing, the Company is no longer in compliance with
this Section 6(c) or this Section 6(e), then the Company shall pay to Galt as
liquidated damages and not as a penalty, an amount equal to one percent (1%) of
the aggregate principal amount of Notes outstanding on the date that the Company
ceases to be in compliance with either Section 6(c) or this Section 6(e) for
each whole or partial month that the Company is not in compliance with such
covenants. Such liquidated damages shall be payable monthly on the tenth (10th)
day of the following calendar month and shall cease at the time the Company
begins complying with the provisions of both Section 6(c) and this Section 6(e).
Payment shall of liquidated damages under this Section 6(e) shall be made in
cash or in shares of Common Stock, valued at the lesser of (i) the then current
conversion price of the Notes or (ii) the average of the closing price (or low
bid price on any trading day on which there were no reported sales of the Common
Stock) for the five trading days prior to the date on which the payment of
liquidated damages is required to be made pursuant to either Section 6(c) or
this Section 6(e).

(f)                 As long as any Notes are outstanding, in the event that the
Company shall have a private placement of Common Stock or other securities
convertible into or exchangeable for Common Stock (a “New Offering”), Galt shall
have the right to cancel and exchange all or part of he principal amount of
Notes outstanding, together with accrued and unpaid interest thereon, for an
equal dollar amount purchase price of the securities being offered in the New
Offering.  The Company shall give Galt at least ten business days (as defined
below) notice of each such New Offering and Galt shall have ten trading days (as
defined below) to exercise its right of exchange with respect to such New
Offering. After receipt of such notice of a New Offering and the expiration of
the ten trading day period to exercise their exchange rights, the right to
exchange shall expire with respect to that New Offering; without prejudice to
Galt’s right with respect to any future New Offering.  The term “business day”
means any day other than a Saturday, a Sunday or a day on which banking
institutions in the New York, New York are authorized or required by law to be
closed. The term “trading day” means any day on which any shares of Common Stock
are actually traded on the principal market for the Common Stock.

(g)                The Company shall, within 30 days from the date of this
Agreement, take such steps as are necessary so that shares of Common Stock can
be issued or transferred electronically, including the ability of the Company’s
transfer agent to issue the Conversion Shares by DWAC.

(h)                The Company has received the agreement of each Restricted
Stockholder that provides that he or she will not, without the prior written
consent of Galt, sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, any Common Stock or any securities convertible into
or exchangeable or exercisable for Common Stock for a period commencing on the
date of this Agreement and ending six months after the closing or a future
public offering. Such agreements also provide that during the six months
immediately following the lock-up period described in the preceding sentence,
none of such directors and executive officers will sell in any one month more
than one twelfth of the shares of Common Stock presently owned by him or her.
Restricted Stockholders shall mean any Person who is an officer, director or
Affiliate of the Company, other than Thomas Hakel.  Without limiting the
generality of the foregoing, the Restricted Stockholders shall not directly or
indirectly offer to sell, grant an option for the purchase or sale of, transfer,
pledge, assign, hypothecate, distribute or otherwise encumber or dispose of any
securities in the Company in a transaction which is not in the public market
unless the transferee agrees to be bound by the provisions of this Section 6(h).



- 11 -

--------------------------------------------------------------------------------



 



(i)                  The Company shall, within 30 days from the date of this
Agreement, obtain the agreement of each person who is listed in the table in
Item 12 of the Company’s Form 10-K for the year ended December 31, 2008 to vote
in favor of the amendment to the Company’s Certificate of Incorporation pursuant
to Section 4(h) of this Agreement.

(j)                 At Closing, the Company shall reimburse Galt for its legal
expenses, not to exceed $10,000.  Such amount may be deducted from the purchase
price of the Notes.

7.                  Piggy-back Registration Rights.

(a)                In the event that, at any time subsequent to the Closing
Date, the Company registers its securities pursuant to the 1933 Act, in
connection with a public offering of its securities (other than a registration
statement on Form S-4 or S-8 or subsequent similar forms), the Company shall
advise the Galt by written notice at least two (2) weeks prior to the date the
Company anticipates filing any registration statement under the 1933 Act
covering any securities of the Company and will upon the request of Galt,
include in any such registration statement, such information as may be required
to permit a public offering of the Registrable Shares; provided, however, that
the Company shall not be required to include such Registrable Shares in a
registration statement relating to an offering by the Company of securities for
its own account if the managing underwriter shall have advised the Company in
writing that the inclusion of such Registrable Shares will have a material
adverse effect upon the ability of the Company to sell securities for its own
account. The Company shall keep the registration statement current and effective
for the holders for a period of twelve months from the effective date of such
registration statement or until such earlier date as all of the registered
Registrable Shares shall have been sold, subject to the last sentence in this
Section 7(a).  In connection with such registration, if requested by the
managing underwriter or placement agent as a condition to the inclusion of the
Registrable Shares in the registration statement, the holders shall agree not to
sell or otherwise distribute the Registrable Shares pursuant to the registration
statement for such period not to exceed six months (the “lock-up period”) as the
managing underwriter shall request, in which event the Company shall keep the
registration statement current and effective until the expiration of twelve
months from the end of the lock-up period or such earlier date as all of the
registered Registrable Shares shall have been sold.  If the Company is eligible
to register the Registrable Shares on a Form S-3 or similar short-form
registration statement, the Company shall use such form and shall keep the
registration statement current and effective until all of the Registrable Shares
shall have been sold.

(b)               The Company shall bear the entire cost and expense of any
registration of securities pursuant to Section 7(a) of this Warrant.  Any holder
whose Registrable Shares are included in any such registration statement
pursuant to this Section 7 shall, however, bear any transfer taxes or
underwriting discounts or commissions applicable to the Registrable Shares sold
by him pursuant thereto as well as any fees and disbursements of counsel for the
holder.

(c)                With respect to any registration statement in which
Registrable Shares are included, the Company will, and hereby does agree to,
indemnify and hold harmless Galt and any other holder of any Registrable Shares
covered by such registration statement, its managers, members, directors and
officers, each other Person who participates as an underwriter in the offering
or sale of such securities and each other Person, if any, who controls such
holder or any such underwriter within the meaning of the 1933 Act against any
losses, claims, damages or liabilities, joint or several, to which such holder
or any such director or officer or underwriter or controlling person may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the 1933 Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Company will reimburse such holder
and each such director, officer, underwriter and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding, provided that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability, (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by such holder or
underwriter stating that it is for use in the preparation thereof and, provided
further that the Company shall not be liable to any Person who participates as
an underwriter in the offering or sale of Registrable Shares or to any other
Person, if any, who controls such underwriter within the meaning of the 1933
Act, in any such case to the extent that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of such
Person’s failure to send or give a copy of the final prospectus, as the same may
be then supplemented or amended, within the time required by the 1933 Act to the
Person asserting the existence of an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Shares to such Person if such statement
or omission was corrected in such final prospectus or an amendment or supplement
thereto. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such holder or any such director, officer,
underwriter or controlling person and shall survive the transfer of such
securities by such holder.



- 12 -

--------------------------------------------------------------------------------



 



(d)               Galt, and any other holder whose Registrable Shares are
included in a registration statement, shall indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 7(c)) the Company,
each director of the Company, each officer of the Company and each other Person,
if any, who controls the Company within the meaning of the 1933 Act, with
respect to any statement or alleged statement in or omission or alleged omission
from such registration statement, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
if, and only if, such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company through an instrument duly executed by Galt or such
other holder of Registrable Shares specifically stating that it is for use in
the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. Any such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling person
and shall survive the transfer of such securities by Galt. The indemnification
by the Galt shall be limited to $25,000.

- 13 -

--------------------------------------------------------------------------------



 

(e)                Promptly after receipt by an indemnified party of notice of
the commencement of any action or proceeding involving a claim referred to in
Sections 7(c) and 7(d) of this Agreement, such indemnified party will, if  claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action, provided that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 7(c) or 7(d),
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice. In case any such action is brought against an
indemnified party, unless in such reasonable judgment of counsel to the
indemnified party, a conflict of interest, as hereinafter defined, between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified, to the
extent that the indemnifying party may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability, or a covenant not to sue, in respect to such claim or litigation.
No indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action the defense of which has been assumed by an
indemnifying party without the consent of such indemnifying party.  If the
defendants in any action covered by this Section 7(e) include both the
indemnified party and the indemnifying party and counsel for the indemnified
party shall have reasonably concluded that there may be reasonable defenses
available to it which are different from or additional to those available to the
indemnifying party or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party
(collectively, a “conflict of interest”), the indemnified parties, as a group,
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party.  Such counsel
shall be selected by the holders of a majority of the shares of Common Stock
having an indemnity claim against the Company, whether pursuant to this
Agreement or any other agreements which provide such or similar indemnity.

(f)                 The indemnification required by Sections 7(c) and 7(d) shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

(g)                If the indemnification provided for in Sections 7(c) and 7(d)
is unavailable to an indemnified party in respect of any expense, loss, claim,
damage or liability referred to therein, then each indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such expense, loss, claim,
damage or liability (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the holder of
Registrable Shares or underwriter, as the case may be, on the other from the
distribution of the Registrable Shares or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
holder of Registrable Shares or underwriter, as the case may be, on the other in
connection with the statements or omissions which resulted in such expense,
loss, damage or liability, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the holder of Registrable Shares or underwriter, as the case may be, on the
other in connection with the distribution of the Registrable Shares shall be
deemed to be in the same proportion as the total net proceeds received by the
Company from the initial sale of the Registrable Shares by the Company to the
purchasers bear to the gain, if any, realized by all selling holders
participating in such offering or the underwriting discounts and commissions
received by the underwriter, as the case may be. The relative fault of the
Company on the one hand and of the holder of Registrable Shares or underwriter,
as the case may be, on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Company, by the holder of Registrable Shares or by the underwriter and the
parties’ relative intent, knowledge, access to information supplied by the
Company, by the holder of Registrable Shares or by the underwriter and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission, provided that the foregoing
contribution agreement shall not inure to the benefit of any indemnified party
if indemnification would be unavailable to such indemnified party by reason of
the provisions contained herein, and in no event shall the obligation of any
indemnifying party to contribute under this Section 7(g) exceed the amount that
such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for hereunder had been available
under the circumstances.



- 14 -

--------------------------------------------------------------------------------



 



(h)                The Company and the holders of Registrable Shares agree that
it would not be just and equitable if contribution pursuant to Section 7(g) were
determined by pro rata allocation (even if the holders of Registrable Shares and
any underwriters were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth herein, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

(i)                  Notwithstanding the provisions of Sections 7(g) and 7(h),
no holder of Registrable Shares or underwriter shall be required to contribute
any amount in excess of the amount by which (i) in the case of any such holder,
the net proceeds received by such holder from the sale of Registrable Shares in
the applicable Registration Statement or (ii) in the case of an underwriter, the
total price at which the Registrable Shares purchased by it and distributed to
the public were offered to the public exceeds, in any such case, the amount of
any damages that such holder or underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(j)                 Neither the giving of any notice by any holder nor the
making of any request for prospectuses shall impose any upon any holder making
such request any obligation to sell any Registrable Shares or convert any Note.

(k)               In connection with any registration statement filed pursuant
to this Section 7, the Company shall supply prospectuses and qualify the
Registrable Shares for sale in such states as the Company is otherwise
registering or qualifying its securities, provided, that the Company shall not
be required to qualify or register the Registrable Shares in any jurisdiction
where such qualification or registration would require the Company to submit
generally to the jurisdiction of such state.

- 15 -

--------------------------------------------------------------------------------



 

(l)                  The registration rights contained in this Section 7 shall
relate to the Registrable Shares held by Galt and any transferee unless (i) Galt
or such transferee may sell such Registrable Shares pursuant to Rule 144 of the
SEC under the 1933 Act or any subsequent similar rule without limitation as to
the number of shares which may be sold or (ii) the shares have been acquired by
the transferee in a transaction whereby the purchaser may sell the Registrable
Shares without restriction.

(m)              The Company’s agreements with respect to the Registrable Shares
in this Section 7 shall continue in effect regardless of the conversion of the
Notes.

(n)                Nothing in this Section 7 shall be construed to restrict the
ability of Galt or any transferee to sell Registrable Shares in a transaction
which is exempt from registration pursuant to Rule 144 of the SEC pursuant to
1933 Act.

8.                  Miscellaneous.

(a)                Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement;
provided, the Company shall pay Investor such due diligence expenses as
described in Section 6(h).

(b)               Galt agrees to indemnify, defend and hold the Company
(following the Closing Date) and its officers and directors harmless against and
in respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities or damages, including interest, penalties and reasonable attorney’s
fees, that it shall incur or suffer, which arise out of or result from any
breach of this Agreement by Galt or failure by Galt to perform with respect to
the representations, warranties or covenants contained in this Agreement or in
any exhibit or other instrument furnished or to be furnished under this
Agreement.  The Company agrees to indemnify, defend and hold Galt (following the
Closing Date) harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it shall incur or
suffer, which arise out of, result from or relate to any breach of this
Agreement or failure by the Company to perform with respect to the
representations, warranties or covenants contained in this Agreement or in any
exhibit or other instrument furnished or to be furnished under this Agreement. 
In no event shall the Company or Galt be entitled to recover consequential or
punitive damages resulting from a breach or violation of this Agreement nor
shall any party have any liability hereunder in the event of gross negligence or
willful misconduct of the indemnified party.  In the event of the failure of the
Company to issue the Conversion Shares in violation of the provisions of this
Agreement, Galt, in addition to its right to obtain damages, shall be entitled
to a remedy of specific performance. The indemnification by Galt shall be
limited to $25,000.  This Section 8(b) shall not relate to indemnification
relating to the any registration of Shares pursuant to the 1933 Act.

(c)                This Agreement (together with the Schedule, Exhibits and
documents referred to herein) constitutes the entire agreement between the
parties relating to the subject matter hereof, superseding any and all prior or
contemporaneous oral and written agreements, understandings and letters of
intent.  This Agreement may not be modified or amended nor may any right be
waived except by a writing which expressly refers to this Agreement, states that
it is a modification, amendment or waiver and is signed by all parties with
respect to a modification or amendment or the party granting the waiver with
respect to a waiver.  No course of conduct or dealing and no trade custom or
usage shall modify any provisions of this Agreement.  No failure or delay on the
part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.  All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.



- 16 -

--------------------------------------------------------------------------------



 



(d)               All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed.  Notices
shall be deemed to have been received on the date of delivery or attempted
personal delivery if sent by registered or certified mail, by messenger or by an
overnight courier services which provides evidence of delivery or attempted
delivery, of if sent by telecopier (if a telecopier number is provided) or
e-mail, upon the date of receipt provided that receipt is acknowledge by the
recipient.  Notices shall be sent to the parties as follows:

If to the Company:

American Tonerserv Corp.

420 Aviation Blvd., Suite 103

Santa Rosa, CA 95403

Attention: Ryan Vice, Chief Financial Officer

e-mail: rvice@americantonerserv.com  

Fax: (707) 540-6044

If to Galt:

Galt Asset Management LLC

223 Wall Street, Suite 144

Huntington, New York 11743

Attn: Brian Vitale, Manager

E-mail: bvitale@galtasset.com

Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

(e)                This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.  Each of the parties hereby (i) irrevocably consents and
agrees that any legal or equitable action or proceeding arising under or in
connection with this Agreement may be brought in the federal or state courts
located in the County of Suffolk in the State of New York, (ii) by execution and
delivery of this Agreement, irrevocably submits to and accepts the jurisdiction
of said courts, (iii) waives any defense that such court is not a convenient
forum, and (iv) consent that any service of process  may be made (x) in the
manner set forth in Section 9(d) of this Agreement (other than by telecopier or
e-mail), or (y) by any other method of service permitted by law. EXCEPT TO THE
EXTENT PROHIBITED BY LAW, THE PARTIES WAIVE RIGHT TO A JURY TRIAL.

(f)                 Headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

- 17 -

--------------------------------------------------------------------------------



 

(g)                If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

(h)                This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the parties and their respective administrators,
executors, legal representatives, heirs, successors and assignees.

(i)                  This Agreement shall not be construed more strongly against
any party regardless of who is responsible for its preparation.  The parties
acknowledge each contributed and is equally responsible for its preparation.  In
resolving any dispute regarding, or construing any provision in, this Agreement,
there shall be no presumption made or inference drawn because of the drafting
history of the Agreement, or because of the inclusion of a provision not
contained in a prior draft or the deletion or modification of a provision
contained in a prior draft.

(j)                 Each party shall, upon reasonable request by the other
party, execute and deliver any additional documents necessary or desirable to
complete the transactions herein pursuant to and in the manner contemplated by
this Agreement.  The parties hereto agree to cooperate and use their respective
best efforts to consummate the transactions contemplated by this Agreement.

(k)               The representations, warranties, covenants and agreements made
herein shall survive the Closing of the transaction contemplated hereby.

(l)                  This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.

[Signatures on following page]

 

- 18 -

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Galt and the Company have as of the date first written above
executed this Agreement.

AMERICAN TONERSERV CORP.

 

By: _/s/ Chuck Mache                                 

       Chuck Mache, Chief Executive Officer

 

 

GALT ASSET MANAGEMENT LLC

 

 

By: /s/ Brian Vitale                                  

                  Brian Vitale, Manager

- 19 -

--------------------------------------------------------------------------------

